Name: Commission Regulation (EEC) No 3684/89 of 8 December 1989 amending Regulation (EEC) No 3472/89 on the supply of various lots of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 360/ 14 Official Journal of the European Communities 9 . 12. 89 COMMISSION REGULATION (EEC) No 3684/89 of 8 December 1989 amending Regulation (EEC) No 3472/89 on the supply of various lots of refined rape seed oil as food aid HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 3472/89 are hereby replaced by the Annexes to this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 3472/89 (3) issued an invitation to tender for the supply, as food aid, of 1 940 tonnes of refined rape seed oil ; whereas, following a request by the beneficiary, some of the conditions specified in the Annexes to the Regulation should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12, 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 337, 21 . 11 . 1989, p. 10 . 9 . 12. 89 Official Journal of the European Communities No L 360/ 15 ANNEX I 1 . Operation No ('): 401 /89 2. Programme : 1989 3. Recipient : UNHCR, Case Postale 2500, CH-1211 Geneve 2 Depot ; tel. 739 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient (2) : Bureau du HCR, Crusader House, 3 Portal Avenue, 2nd floor, Kampala ; tel . 25 75 87 5. Place or country of destination : Uganda 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 300 tonnes net 9 . Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B):  metal cans of five litres or five kilograms,  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION No 401 /89 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNHCR ASSISTANCE PROGRAMME / FOR REFUGEES IN UGANDA / FOR FREE DISTRIBUTION / ADJUMANI' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Oppen Zinzi Store, c/o UNHCR Field Office, Pekelle, East Moyo Sub-District, Adjumani, Uganda 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16. 1  16. 2. 1990 18 . Deadline for the supply : 15. 4. 1990 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 19 . 12. 1989. Tenders shall be valid until 12 midnight on 20. 12. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 . 1 . 1990. Tenders shall be considered valid until 12 midnight on 10. 1 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 . 1  28 . 2. 1990 (c) deadline for the supply : 30. 4. 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request , by the successful tenderer :  No L 360/ 16 Official Journal of the European Communities 9. 12. 89 ANNEX II 1 . Operation No ('): 402/89 2. Programme : 1989 3 . Recipient : UNHCR, Case Postale 2500, CH-1211 GenÃ ¨ve 2 DÃ ©pÃ ´t ; tel . 739 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient (2) : Bureau du HGR, 4 Deary Avenue, Belgravia, Harare ; tel . 79 32 74 5. Place or country of destination : Zimbabwe 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA1 ) 8 . Total quantity : 150 tonnes net 9 . Number of lots : one 10. Packaging and marking : see list published in GJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five litres or five kilograms^  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION No 402/89 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNHCR ASSISTANCE PROGRAMME / FOR REFUGEES IN ZIMBABWE / FOR FREE DISTRIBUTION / HARARE' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing : UNHCR Zimbabwe, Ministry of Social Welfare, Transit Warehouse, Cheviot Road, Waterfalls, Harare 17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 16. 1  16. 2. 1990 18 . Deadline for the supply : 15. 4. 1990 19 . Procedure for determining the costs of supply (*) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 19 . 12. 1989. Tenders shall be valid until 12 midnight on 20. 12. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 . 1 . 1990. Tenders shall be considered valid until 12 midnight on 10. 1 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30. 1  28. 2. 1990 (c) deadline for the supply : 30. 4. 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  9 . 12. 89 Official Journal of the European Communities No L 360/ 17 ANNEX III 1 . Operation No ('): 396/89 2. Programme : 1989 3 . Recipient : UNHCR, Case Postale 2500, CH-1211 GenÃ ¨ve 2 DÃ ©pÃ ´t j tel . 739 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient^2): Bureau du HCR, Lingadzi House, Robert Mugabe Crescent, City Centre, Lilongwe 3 ; tel. 63 41 71 5. Place or country of destination : Malawi 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIAl ) 8 . Total quantity : 1 430 tonnes net 9 . Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8. 1987, p. 3 (under III.B) :  metal cans of five litres or five kilograms,  the cans must be packed in cartons, with four cans per carton, in 20-foot containers  the cans must carry the following wording : 'ACTION No 396/89 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNHCR ASSISTANCE PROGRAMME / FOR REFUGEES IN MALAWI / FOR FREE DISTRIBUTION / BLANTYRE' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by die recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : UNHCR, c/o Casalee Cargo Ltd, Kidney Crescent, Blantyre 17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 16. 1  16. 2. 1990 18 . Deadline for the supply : 15. 4. 1990 19 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 19 . 12. 1989. Tenders shall be valid until 1 2 midnight on 20. 1 2. 1 989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 1 . 1990. Tenders shall be considered valid until 12 midnight on 10. 1 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30. 1  28 . 2. 1990 (c) deadline for the supply : 30. 4. 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 360/18 Official Journal of the European Communities 9. 12. 89 ANNEX IV 1 . Operation No ('): 399/89 2. Programme : 1989 3. Recipient : UNHCR, Case Postale 2500, CH-1211 GenÃ ¨ve 2 DÃ ©pÃ ´t ; tel . 739 81 11 , telex 27492 UNHCR CH 4. Representative of the recipient (2) : Bureau du HCR, 251 Maweni Street, Dar es Salaam ; tel. 23 797 5. Place or country of destination : Tanzania 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA. 1 ) 8 . Total quantity : 60 tonnes net 9. Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 20 litres or 20 kilograms,  the cans must carry the following wording : ¢ACTION No 399/89 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNHCR ASSISTANCE PROGRAMME / FOR REFUGEES IN TANZANIA / FOR FREE DISTRIBUTION / DAR ES SALAAM' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing : Dar es Salaam 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16. 1  16. 2. 1990 18 . Deadline for the supply : 31 . 3 . 1990 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of die period allowed for submission of tenders : 12 noon on 19. 12. 1989. Tenders shall be valid until 12 midnight on 20. 12. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 1 . 1990. Tenders shall be considered valid until 12 midnight on 10. 11 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30 . 1  28. 2. 1990 (c) deadline for the supply : 16. 4. 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*): Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 B 25. Refund payable on request by the successful tenderer :  9 . 12. 89 Official Journal of the European Communities No L 360/19 Notes ; (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted.